Citation Nr: 1203501	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral hip disorder, to include on a direct service connection basis and secondary to service-connected grand mal epilepsy.  

4.  Entitlement to service connection for essential tremors, to include on a direct service connection basis and secondary to service-connected grand mal epilepsy.

5.  Entitlement to an increased compensable rating for service-connected grand mal epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1943.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A video conference hearing was held in December 2011, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony (transcript) is associated with the claims folder.  The Veteran, at the video conference hearing, withdrew a claim seeking service connection for chronic obstructive pulmonary disease.  See page two of transcript.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues being remanded - all except for the tinnitus service connection claim - are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service. 


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

As an initial matter, in March and July 2009, the National Personnel Records Center (NPRC) notified the RO that the Veteran's service records (i.e., personnel and medical) had been destroyed in a catastrophic fire in 1971 at NPRC.  Review of his claims folder does show that some service treatment records have been associated therein, but neither a service entrance or discharge examination record is on file.  Also, a Surgeon General Office (SGO) record on file shows that in October 1943 the Veteran was diagnosed as having epilepsy, for which he was discharged in November 1943.  The Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The available service treatment/SGO records make no mention of any complaints of, or findings relating to, tinnitus.  One personnel record on file shows that the Veteran was an Army surgical technician.  As part of a VA Form 21-4138, dated in February 2009, the Veteran indicated that he served in the 448th Heavy Squadron in the 2nd Air Force.  He added he was an assistant to the flight surgeon in many make-shift hospitals.  As part of a statement which accompanied this VA form the Veteran claimed that his ringing in his ears increases when he is not wearing hearing aids.  He added that while part of the 448th heavy Bombardment Squadron he was a medic assigned to the flight surgeon.  This position put him near guns and aircraft engines.  He added that he was aboard an aircraft that was involved in a crash landing.  

At his December 2011 hearing conducted by the undersigned, the Veteran testified that he was involved in a B24 aircraft accident in Sioux City, Iowa, at which time a plane in which he was in had an explosion followed by a crash landing.  See page three of transcript.  He added that since that time he had "continuously" had ringing in his ears.  See page five of transcript.  


The Board has considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignment during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  The Board also observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's testimony at his December 2011 hearing concerning in-service noise exposure and ringing in the ears as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit reiterated its interpretation of lay testimony adopted in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Id. at 6-7.  Of course, that is not to say that it will always be possible to establish a nexus through lay evidence, as there may be instances, such as the Waters case itself, in which the lay evidence falls short of satisfying the statutory standard.  Id.

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment and acknowledged in-service noise exposure, current findings of tinnitus, credible lay assertions of in-service tinnitus, and contentions that such is related to acknowledged in-service noise exposure, and the heightened obligation to consider the benefit of the doubt rule in cases where records were destroyed while the file was in the possession of the government, the Board finds that tinnitus is causally related to noise exposure during active service. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.


REMAND

Upon review of the claims folder, the Board finds that remand is required concerning the remaining issues of entitlement to service connection for bilateral hearing loss, a bilateral hip disorder (to include on a direct service connection basis and secondary to service-connected grand mal epilepsy), essential tremors (to include on a direct service connection basis and secondary to service-connected grand mal epilepsy), and for an increased compensable rating for service-connected grand mal epilepsy.  

Concerning all of these matters, the Veteran testified in December 2011 that he was in receipt of VA treatment at the VA outpatient clinic in Charlotte, North Carolina and the VA hospital in Salisbury, North Carolina.  See page two of transcript.  He added that this treatment had occurred within the "past month or so."  See page eight of transcript.  Review of VA's Compensation and Pension Record Interchange (CAPRI) system via "Virtual VA" shows that records dated most recently in August 2011 from the Salisbury VA medical treatment location are included.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  Thus, on remand, an attempt to obtain VA medical records, dated from August 2011 to the present, from the VA medical locations in Salisbury and Charlotte need be sought.  

As above noted in the discussion/analysis of the Veteran's tinnitus claim, the Board has essentially conceded the fact that the Veteran was exposed to acoustic trauma while on active duty.  Medical evidence on file includes private medical records showing that the Veteran, beginning in the 1980's, wore a hearing aid for his right ear.  Also, a February 2008 VA audiology consult report shows the Veteran was seen for a longstanding history of moderate to severe sensorineural hearing loss.  He was at that time wearing bilateral hearing aids.  Puretone testing reportedly showed bilateral sensorineural hearing loss.  Audio findings, however, are not on file to determine whether or not the Veteran currently has hearing loss for VA purposes, as set out in 38 C.F.R. § 3.385 (2011).  In light of the above evidence tending to indicate that the Veteran has a current hearing loss disability that may be related to service, a VA audiological examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA medical examination is required where evidence "indicates" that "symptoms of a disability" may be related to service).

Concerning his claim seeking service connection for a bilateral hip disorder, in December 2011 the Veteran testified that he first experienced difficulty about 15 or 20 years earlier.  See page six of transcript.  He added that he believed his hip problems were the result of his involvement in an in-service aircraft accident, or, in the alternative, secondary to his claimed tremors.  To this, he reported that two VA doctors (Dr. C -- from the VA outpatient clinic in Charlotte; and Dr. B., a neurologist from the Salisbury location) told him that his hip problems were in fact the result of his accident and tremors.  See pages seven and eight of transcript.  A VA primary care note dated in February 2009 shows that chronic hip pain was diagnosed.  


In light of findings enunciated by the United States Court of Appeals for Veterans Claims (Court) holding in Crutcher v. Nicholson, U.S. Vet. App. No. 03-1025 (Jan. 24, 2006), on remand, a request for statements from Dr. C. and Dr. B. should be made.  See 38 U.S.C.A. § 5103A(b).  See also Konchalski v. Nicholson, No. 04-1150 (January 27, 2006), where the Court noted that that under section 5103A(b), the Secretary's duty to assist includes making "reasonable efforts to obtain relevant records," so long as the claimant "adequately identifies" those records to the Secretary and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Court held that where, as here, the appellant mentioned that a specifically named medical professional would possibly have evidence favorable to his claim clearly put the Secretary on notice of the likely existence of competent medical evidence that, if true, would be relevant to full and fair adjudication of his claim.  As such, the Court found that a remand was necessary to try to obtain the referenced medical opinion. 

As to his claim concerning entitlement to service connection for essential tremors, the Board notes that while the RO has to date limited its theory of service connection entitlement to that of a secondary nature (i.e., relating to the Veteran's service-connected grand mal seizures), the Veteran, at his December 2011 hearing indicated his desire to also have this claim adjudicated on a direct service connection basis.  A May 2009 statement by the Veteran shows that he alleges that he had tremors since before he left the military, and that they had worsened over the years.  

The medical record does include findings of tremors.  For example, a VA primary care note dated in February 2009 shows that the tremors were described as progressive.  A January 2008 VA primary care note shows that the tremors were stable.  The report of a VA neurological disorders examination conducted in October 2009 shows that essential tremors was diagnosed.  The examiner commented that the tremors were not secondary to the grand mal seizures, nor permanently worsened beyond its natural progression by the grand mal seizures.  The tremors, mostly affecting the Veteran's hands and head, were noted to most likely be related to a genetic condition.  A medical opinion as to whether service connection, on a direct basis, for the essential tremors, should be sought.  

Finally, the Veteran is claiming that a compensable rating be assigned for his service-connected grand mal epilepsy.  To this, the Veteran has continued to assert throughout this appeal, that he never was diagnosed with epilepsy.  The Board does observe that idiopathic epilepsy was diagnosed in November 1943 at the Army Air Base in Sioux City, Iowa.  

The RO has rated the Veteran's service-connected grand mal epilepsy as noncompensably disabling under Diagnostic Code 8910.  See 38 C.F.R. § 4.124a.  VA's Rating Schedule states that grand mal seizures are to be rated as major seizures under Diagnostic Code 8910 and petit mal seizures are to be rated as minor seizures under Diagnostic Code 8911.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 

The General Rating Formula for Major and Minor Epileptic Seizures provides that a 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.  Averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly, an 80 percent evaluation is to be assigned.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week. Where the evidence shows at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly, a 40 percent evaluation is assigned.  A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  A confirmed diagnosis of epilepsy with a history of seizures warrants the assignment of a 10 percent evaluation.  38 C.F.R. § 4.124a . 

The Rating Schedule also indicates that, when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This 10 percent rating will not be combined with any other rating for epilepsy.  Further, in the presence of major and minor seizures, the predominating type should be rated. 

The Veteran was provided a VA neurological disorders examination in October 2009.  Review of this examination report, however, shows that in great part the examiner concentrated solely on the Veteran's claimed tremors disorder.  While observing that the Veteran was rated noncompensably only for his seizure disorder, the examiner merely commented "No treatment of seizure after discharge from the service."  This does not adequately address the rating criteria for seizures.  For example, no mention of medication use by the Veteran for his service-connected disability was discussed, nor was it made clear whether or not the Veteran had a confirmed diagnosis of epilepsy with a history of seizures.

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because the October 2009 VA examination failed to adequately address the nature and severity of the Veteran's service-connected epilepsy, a remand for another examination is required.  See Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records not already obtained from the VA medical facilities in Salisbury, North Carolina and Charlotte, North Carolina dated from August 2011 to the present. 

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented and the Veteran so informed in writing.

2.  The RO/AMC should schedule the Veteran for a VA audio examination in order to ascertain the nature and etiology of any hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the absence of evidence of a hearing disability during service or of compensable hearing loss within the first year after discharge is not fatal to claim for service connection for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Following examining the Veteran, and reporting pertinent audiometric findings, the examiner should state an opinion as whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently has hearing loss that is the result of an event, injury, or disease incurred during his military service, including noise exposure.  The examiner is notified that the Board has here conceded in-service acoustic trauma.  

The Board notes that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the claims file must be made available to the examiner for review.

3.  The RO/AMC should request that the named VA medical providers "Dr. C." (from the Charlotte VA outpatient clinic) and "Dr. B" (neurologist, from the Salisbury VA medical facility) whom the Veteran claims provided an etiological nexus between his claimed bilateral hip disorder and his period of service/tremors provide a signed etiologic opinion to that effect, if applicable.  If contact with either Dr. C. and/or Dr. B. is shown to be not possible, certification of such should be placed in the record.

4.  If, and only, if "Dr. C" or "Dr. B" (or another medical provider) supplies an opinion which relates a bilateral hip disorder to his period of service (or to his tremors), the Veteran should be scheduled for a VA examination by the appropriate specialist to ascertain the etiology of any current bilateral hip disorder found to be present.  The Veteran's medical records should be made available to the examiner in conjunction with the examination and the examination report should indicate if the records were reviewed.  The examiner should take a complete history of the Veteran's hip problems prior to, during, and subsequent to service. 

For each diagnosed bilateral hip disorder found to be present, the examiner should indicate whether it is at least as likely as not (i.e., probability greater than 50 percent), that the diagnosed hip disorder is related to the Veteran's active military service (to include his involvement in an aircraft accident) or whether such a finding is unlikely (i.e., less than a 50 percent probability). 

The Board notes that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the claims file must be made available to the examiner for review.

5.  The RO/AMC should also schedule the Veteran for an examination to assess the nature and severity of his service-connected grand mal epilepsy (i.e., seizure disorder).  The claims folder and a copy of this remand should be made available to and reviewed by the examiner prior to the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should specifically indicate whether the Veteran suffers major or minor seizures, in accordance with 38 C.F.R. § 4.124a (Diagnostic Codes 8910 through 8914).  The examiner should also note whether there is a confirmed diagnosis of epilepsy with a history of seizures, and whether continuous medication is necessary for the control of epilepsy.  The frequency of seizures, if applicable, should be reported.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's essential tremors are result of an event, injury, disease incurred in service or are otherwise related to service, including whether their onset was during service.  In supplying this opinion, he or she should be mindful that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the claims file must be made available to the examiner for review.

6.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

7.  Following completion of the foregoing, the RO/AMC must review the claim folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be taken.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

8.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issues.  If the appeal is in any respect denied, the Veteran should be provided a supplemental statement of the case (SSOC), in accordance with 38 U.S.C.A. § 7105 (West 2002), which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


